There is a clear distinction between the sufficiency of the description of property: (1) in a tax sale (which is a proceeding in invitum); and (2) in a chancery foreclosure sale of an improvement district lien (which is a proceeding in rem). The majority opinion fails to recognize this distinction. The case at bar is a collateral attack on a foreclosure sale; and the majority is allowing proof about a published notice (which has been lost) to defeat, on collateral attack, a chancery foreclosure sale and order of confirmation. The chancery court entered a decree of condemnation and order of sale on a complaint that correctly described the property; and the chancery court confirmed the report of sale where the property was fully and completely described.
I am authorized to state that the Chief Justice joins in the views stated in this dissenting opinion.